 In the Matter of MILLS INDUSTRIES, INCORPORATEDandINTERNATIONALASSOCIATION OF MACHINISTS,DISTRICT No. 8 (A. F. OFL.)andIN-TERNATIONAL UNION, MINE, MILL & SMELTER WORKERS,LocAL 647,C.I.O.In theMatter of MILLS INDUSTRIES,INCORPORATEDandINTERNATIONALUNION,MINE, MILL&SMELTER WORKERS, C. I. O.In the Matter of MILLS INDUSTRIES,INCORPORATEDandINTERNATIONALASSOCIATIONOF MACHINISTS,DISTRICTNo. 8 (A. F. OF L.)Cases Nos..13-RE-27,' 13-R-2336 and 13-R-24457, respectively.-De-cided July 20, 1944Pyffe & Clarke,byMr. David R. Clarke,of Chicago, Ill., for theCompany.Meyers d Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theC.I.O.Messrs. Daniel D. Carmell, P. E. Siemiller,andJames McDonald,ald,of Chicago,"Ill., for the I: A. M. and Lodge 113._Mr. William C. Baisinger, Jr.,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Mills Industries, Incorporated, hereincalled the Company, International Union of Mine, Mill & SmelterWorkers, C. I. 0., herein called the C. I. O., and International Asso-ciation of Machinists, District No. 8, A. F. of L., herein called theI.A. M,, respectively, alleging that questions affecting commerce hadarisen concerning the representation of employees of Mills Industries,Incorporated, Chicago, Illinois, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before John R. Hill, Trial Examiner. Said hearing washeld at Chicago, Illinois, on 'May 19, 22, and 23, 1944.The Company,the C. I. 0., the I. A. M., and Die' and Tool Makers Lodge 113; In-ternational Association of Machinists, A. ,F. of L., herein called Lodge57 N. L.R. B.; No. 85.1\467 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD113, appeared and participated.'All parties were afforded full op-portunity, to be heard,,to examineand cross-examine witnesses, to,introduce evidence bearing upon the issues, and to file briefs'with theBoard.The Trial Examiner reserved ruling for the Board uponseveral motions made by the parties at the hearing.The'first of these motions was made by the Company. It movedthat the instant proceedings be postponed' or, in the alternative, dis-missed until disposition has been made of the pending charges ofunfair labor practices filed against the Company by the C. I. O. TheI.A. M. joined in this motion.As,previously noted, the C. I. O. filedawaiver in Cases Nos. 13-RE-27 and 13-R-2336 with respect to allsuch charges.The only case to which its waiver does not apply isCase No. 13-R-2457 wherein the I: A. M. is ,petitioning for a separatedetermination of representatives among \the employees ' of the Com-pany's plant located at 4335 Palmer Street, Chicago, Illinois? iInas-much as the Company's petition in Case No. 13-RE-27 embraces allthree of its, plants and the -C. I. O. has waived its right to protest anyelection which the Board may directas a resultof that petition, andsincewe hereinafter find a three-plant unit to be appropriate anddirect an-election therein, we, are of the opinion that the aforesaid'motion of the Company and the I. A. M. raises a moot question.3 It ishereby denied.'Another of the motions which'were referred to the Board was made.by the I. A. M. in which it contends that Case No. 13-R-2336, in whichthe C. I. O. seeks a determination of representatives among'the em-ployees of the Company's plant located at 4646 Lake Street, Chicago,Illinois, should be severed from the instant proceedings and dismissedon the ground that since the Regional Director originally refusedto issue a notice of hearing therein, he had no authority, under theBoard's Rules and Regulations, thereafter to'rescind his former actionand issue a notice of hearing. In view of our finding of the appro-priateness,of a three-plant unit, this motionalso raisesa moot ques-tion.However, we do not think that the Regional Director exceededhis administrative authority or violated any of the Board's Rules andRegulations.We hereby deny the I. A. M.'s motion. Because of ourfinding that a three-plant unit is appropriate, we also hereby deny theI.A. M.'s motion to dismiss the C. I. O.'s petition in Case No. 13-R-" A waiver signed by the C I 'O , introduced into evidence at the hearing,states that theC. I O. waives the right to protest any, election held as a result of consolidated Cases Nos.13-RE-27 and 13-R-2336 on the basis of the charges of unfair labor practices filed.by itin Cases,Nos 13-C-2114,13-C-2115, 13-C-2264, and 13-C-2349. '2We note that the C.IO. filed its waiver prior to the date on which the I. A M. filedits petitionin Case No 13-R-24573The C.I.O. stated on the record that should the Board direct an election among theemployees in the unit requested by the Company or in the units sought by it, it would notuse any of its pending charges as a basis for objecting to such elections.r MILLS INDUSTRIES, INCORPORATED469r2336 on the ground that prior to the Regional Director's refusal toissue a notice of hearing in that case, the C. I. 0. did not evidence that.itrepresented a sufficient number of employees within, the unit itclaimed to be appropriate to raise a question concerning the repre-sentation of such employees.The C. I. 0. moved to dismiss the I. A. M.'s petition in Case No. 13-R-2457 on the grounds that (1) the I. A. M. has not submitted a suf-ficient showing with respect to-the employees in the unit it alleges tobe appropriate to warrant a separate determination of representativesfor such employees, (2) since the C. I: O.'s waiver does not extend tothis case, it is contrary to Board policy to proceed on the 1. A. M.'spetition, (3) the National War Labor Board, herein referred to asW. L. B., issued a directive order pertaining to the plant wherein-theI.A. M. is seeking an election with which the Company has not fullycomplied, and (4) the C. I. O.'s "partial" contract, with the Companyconstitutes a bar to' a determination of representatives for the em-ployees whom the I. A. M. seeks to represent: Since we hereinafter findthat a three-plant unit is appropriate, we find no merit in the first twogrounds upon which the C. I. 0. bases its motion to dismiss.For rea-sons- stated in Section III,infra,we find no merit in the third, andfourth grounds set forth in the C. I. O.'s motion. The motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed;Upon 'the entire record in the consolidated proceeding, the Boardmakes the following :-FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMills Industries, Incorporated, is an Illinois corporation engagedin the business of manufacturing certain war materials at three plantsin Chicago, Illinois, located 'at 4100 Fullerton Avenue, 4535 PalmerStreet, and 4646 Lake Street, herein referred to as the Fullerton,Palmer, and Lake plants, respectively.During the calendar year 1943,the Company used raw materials consisting of steel, brass, iron, copper,and various other raw materials, valued in excess of $1,000,000 over 30percent-of which was purchased and shipped to the Company's plantsfrom points outside the State of Illinois., During the same period, theCompany manufactured finished products valued in excess of $5,000,-000, over 90 percent of which was shipped to points outside the Stateof Illinois.,The Company admits; and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.' 470DECISIONSOF NATIONAL--LABOR RELATIONS BOARDIf.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a labor or-ganization affiliated with the Congress of Industrial Organizations,organization affiliatedwiththe American Federation of Labor, ad-mitting to membership employees of the Company.'Die and Tool MakersLodge113, International Association of Ma-chinists,.is a labor organization affiliated with the American Federa-tion of Labor,admitting to membership employees of the Company.III. THE QUESTIONCONCERNINGREPRESENTATION'On March'16, 1943, pursuant to the results of an election directedby the Board in a prior representation case,' the Board certified-theC. I. O. as the exclusive"bargaining representative of the productionand maintenance employees at the Company's Palmer plant, exceptfor certain, excluded categories.5Following, the certification, theCompany and the C. I. O. reached an impasse in their bargainingnegotiations with the result that the natter was certified to theW. L. B. as a dispute case.On March 14,,1944; the W. L. B. issued anorder 6 directing the parties to enter into a collective bargaining con-tract embodying certain enumerated terms and conditions of employ-ment:Thereafter, on, or about April 21, 1944, the Company and theC. I. O. executed such an agreement. 7The C.- I. O. refers to thisagreement as a "partial" contract.On March 30, 1943, the Company and the I. A. M. entered into twocontracts which were identical except for the clauses describing the.bargaining units, one covering employees of the Fullerton plant and-the other covering employees of the Lake plant.Each of these con-.11tracts contains the following provision: .--,This Agreement shall take effect as of March 2Q,,1943, and shallcontinue in effect until March 28, 1944, and from year to yearthereafter, unless written notice is given by either party hereto4Matter of Mills Noveltii Company,46 N L R B 1207, and 471N. L R B 409. TheCompany was reincorporated under its present name soon after the issuance of,the certifica-tion in the cited case5The'employees of the Palmer plant comprising the bargaining unit for which the C. I' O.was certified were all production and maintenance employees, including working groupleaders, but excluding operating and maintenance engineers, electrical maintenance me-chanics, 'steamfitters ' and' pipefitters, office and clerical employees, supervisory employeesabove the rank of working group leaders, and armed guardsa In re MillsNovelty Company,14 W L. B 654'This agreement is merely a signed copy of the w. L. B.'s Directive Order and, thereforecontains only provisions embodying the resolution of the issues certified to the W: L.'B.Although dated April 21, 1944, it does' not provide for any definite period of duration nordoes it contain a provision granting exclusive recognition to the C. I. 0.However, it does'provide for maintenance of membership in the C. I. 0., MILLS 'INDUSTRIES,' INCORPORATED471.to the other on or before thirty (30) days prior to March 28,'1944,'or the' same day of any subsequent year,, requesting that theagreement be amended.Prior to the renewal notice date, the I. A. M. requested the Company toenter into certain *supplementary provisions with respect to these twocontracts.It appears that thereafter the Company and I. A. M.had several meetings in which they negotiated 'a revision of the jobclassifications and a new vacation plan, and entered into two supple-mentary contracts both dated March 29, 1944.On or about November 26, 1943, the Company'and the I. A. M. exe-cuted a third 1-year automatically renewable contract covering a bar-gaining unit at the Palmer plant similar to that for which the C. I. O.was the certified representative.The operative date of the renewalclause is 30 days prior to November 25, 1944:The Company and Lodge 113 entered into a collective bargainingcontract on April 26, .1943, covering all toolroom employees at theFullerton plant.This contract also contains an automatic renewalclause similar to those in the I. A. M.'s contracts at the Fullerton, Lake,and Palmer plants, the renewal date having been 30 days prior' toMarch 28,1944.Apparently none of the parties to contracts containing automatic-renewal clauses gave notice of,a desire to amend or terminate prior tothe operative dates of such clauses.$From the record'it appears that on or about February 3, 1944, andagain on February 22, 1944,-the C. I. O. orally advised the Companythat it represented a majority of the eiiiployees at'the Fullerton and-Lake plants, respectively, who, it alleged, comprised separate appro-priate units, and requested recognition as their exclusive bargainingrepresentative. , The Company declined to accord the C. I. O. suchrecognition on the grounds that it had existing bargaining contractswith the I. A. M. covering the employees sought by the C. I. O. There-after, on February 23, 1944, the C. I. O. filed its petitions' in Cases Nos.13-R-2336 and 13-R-2337 with respect to the Lake and Fullertonplants, respectively eOn March 17, 1944,'the Company filed its peti-tion in Case No. 13-RE-27 and on May, 9, 1944, the I. A. M. filed itspetition in Case No. 13-R-2457.INeither the Company nor the I. A. M. urges that the contracts towhich they are signatories bar a present. determination of representa-tives on a three-plant unit basis.Thus, inasmuch as we hereinafterfind that a three-plant unit is-appropriate, the contracts between theThe C I O.'s "partial" contract does not contain such a clause.The operative date ofthe automatic renewal clause in the I. A. M 's Palmer plant contract is October 26. 1944.9 On April 1, 1944, the Regional Director notified the Company and the C. I. O. thatbe had declined to issue a notice of hearing in Case No 13-R-2337. No petition for reviewwas thereafter filed with the Board by the C. I. O. ' 472 'DECISIONS. OF, NATIONAL LABOR RELATIONS BOARDCompany and the I. A. M. do not preclude an immediate determina-tion of representatives.-IThe, C. I. O. contends that its "partial' contract covering the em-ployees of the Palmer plant coupled with theW. L. 13.'s 'DirectiveOrder concerning the employees at that plant bars an election in whichsuch employees would be eligible'to vote.Our prior determination,made-11/-2 years ago, that a bargaining unit, limited to the employees ofthe Palmer plant was appropriate was based upon,the facts reflectedby the record in that case which indicated that organization amongthe Company's employees for the purposes of collective bargaininghad been confined to the Palmer plant, and that such employees com-prised' an identifiable group of workers to whom collective bargain-ing should be made an immediate possibility.' For reasons stated inSection IV,infra,we are of the opinion,that the single plant unit is nolonger appropriate and that a three-plant unit is proper for collectivebargaining purposes.Therefore, since the Directive Order issued by,theW. L. B. and the C. I. O.'s "partial' contract encompass but asegment of the employees in the appropriate unit, we find that nobar to these proceedings exists.Inasmuch as one of the petitions herein was filed by the Company,and the C. I. O. and I. A. M. have contractual relationships with it,,we are of the opinion that a statement prepared by the RegionalDirector, introduced into evidence at the hearing, indicates that eachof these labor organizations represents a substantial number of em-ployees within the unit which we hereinafter find to be appropriate.10We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection.9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act._IV.THE APPROPRIATE UNITContentions of the partiesThe Company contends that a Company-wide three-plant produc-tion and maintenance unit, exclusive of certain specific employee clas-sifications, is appropriate for-the purposes of collective bargaining.11The Regional Director's statement is ieflected in the following table :PlantNumber ofC I 01A Memployees`designationsdesignationsLake-----------------------------------------------404251---------------Fullerton--------------------------------------- -----1,040248------- - -Palmer--------------------------- ---------------------574,-104Total---------------------------------2,018499104The pay-rollinformation was submitted for the period ending approximately May 12, 1944How-ever, since no names were submitted,no c'ieck could be'made of the names appearing on the desig.nation against the pay roll MILLSINDUSTRIES,INCORPORATED473The I. A. M. argues that since it is the present recognized bargainingrepresentative of the employees at the Lake and Fullerton plants byvirtue of valid subsisting contracts-with the Company, the only ques-tion to be resolved l&y the Board conceriis the employees of the. Palmerplant whom it claims comprise a separate appropriate unit.How-ever, in 'the alternative, the I. A. M. agrees that the unit proposed-bythe Company is appropriate.The C. I. O. contends that no deter-mination of representatives should be made among the employees ofthe Palmer plant since ' it is their duly `certified representative, butthat the Board should find two separate appropriate units, one com-prised of employees at the Lake plant and the other consisting of em-ployees in the Fullerton plant.Three-plant unit v. single plant unitsAs previously mentioned, the Company operates three * plants inChicago, Illinois, located at 4100 FullertonAvenue, 4535 PalmerStreet, and 4646 Lake Street, respectively.The Palmer plant is ap-proximately 11,z miles from the Fullerton plant, which in turn is 4miles from the Lake plant.The Company refers to the Fullertonplant as, its main plant, and the Lake and -Palmer plants as supple-mentary. plants.All the Company's operations were originallyhoused in the Fullerton plant.Due to the need for additional spacein which to carry on its expanded operations, the Company leased thebuilding on Palmer Street and later built the Lake plant.The Com-pany is engaged in similar manufacturing operations at each of itsthree plants.The' assistant plant manager, who is in charge of the manufacturingoperations at all three plants, is located at the Fullerton plant.Heacts as superintendent of the Palmer plant.The highest supervisionat the*Palmer plant consists of two:foremen, who. report to him., TheLake plant is under the supervision of a superintendent who 'reportsdirectly to the assistant plant manager.There is no superintendentat the Fullerton plant; the foremen there report directly to the assist-ant plant manager.All hiring for the three plants is done at theemployment office at the Fullerton plant.An.interviewing clerk,however, presently goes to the Lake plant on certain days every weekto interview applicants for employment at that plant.The Com-pany's main office is at the Fullerton plant, and timekeeping appearsto be the only work of a clerical nature performed either at the Lakeor Palmer plants.All drafting and engineering work and tool 'de-signing are done at the Fullerton plant.. It appears that productionschedules for all three plants are determined at the Fullerton plantoffice.All time studies, labor control, and timekeeping activities aret a474DECISIONS OF NATIONAL, LABOR RELATIONS BOARDdirected, from the Fullerton plant. ' The assistant plant managerstated that personnel, is-transferred from plant to plant every day.,'manufactures tools,' dies, jigs, ,and fixtures for all, three,.plants., TheCompany has machinery 'at the Fullerton plant, capable, of performingoperations which cannot be performed either at the Lake or Palmerplant.As a result, at the Lake plant, for example, the Company as-sembles a product, parts of which are machined at both that plant andthe Fullerton plant.According to the detailed and, uncontradictedtestimony of the assistant plant manager, 'there is considerable inter,dependence and integration of,the operations in the Company's threeplants.,As stated in Section III,supra,our prior determination that a unitlimited to employees of the Palmer plant was, appropriate was basedPalmer plant.However, the record in the, instant case indicates thatboth the I. A. M. and the C. I. 0. have extended their organizationalactivities to all three plants."'-Upon the basis of-the foregoing findings of fact, We are of the opinionand find that, in view of the present state of organization among theCompany's employees, a three-plant unit is now appropriate for thepurposes of collective bargaining.The composition of the nitThere remains for consideration the specific composition of theappropriate unit.'The parties are in substantial agreement as to the categories of em-ployees to be included in, and those to be excluded from, the appro-priate unit.By, this agreement the parties would apparently include ,in the.unit all production and maintenance employees, working groupleaders, senior leaders, set-up men, inspectors, storekeepers, and jani-tors, and exclude operating and maintenance engineers, electricalmaintenance mechanics, steamfitters and pipefitters, office and clericalleaders, armed guards,-" watchmen,, production follow-up men, typistsin production departments,' technical. engineers,' draftsmen, and 'truckdrivers.The parties are iri dispute with respect to the disposition of toolroomin: the timekeeping department.,We shall dispose of theseicontroversiesbelow.Toolrooni employees.=The C: I.0: contends that the employees 'in MILLS 'INDUSTRIES, INCORPORATED475tion and maintenance unit, whereas the Company, the I. A. M., andLodge 113 claim that they should be excluded.Since these'employeescomprise *a craft group currently bargained for as a separate unit byLodge 113, we shall exclude them.Timekeepers, factory clerks, relief clerks, and supervisors in thetimekeeping department.-TheCompany employs 36 persons listed astimekeepers and factory clerks.These classifications, according tothe'Company's assistant plant manager identify employees who per-form the usual clerical duties connected with timekeeping.Reliefclerks substitute for timekeepers 'and factory clerks when they areabsent. _ The supervisors in the timekeeping department,' who are re-garded by the Company as supervisory employees, train any newclerical employees hired by the timekeeping department and 'also super-vise the work of the timekeepers and factory clerks.The I. A. M.desires to include timekeepers, factory clerks, relief clerks, and super-visors, while the C. I. 0. would exclude them. Since the duties per-formed by these employees in the timekeeping department appear to beessentially clerical in nature, we shall exclude them from the appro-priate unit.-We find that all production and maintenance employees at theFullerton, Lake, and Palmer plants of the Company, including work-ing group leaders and senior leaders, set-up men,, inspectors, -store-keepers, and janitors, but excluding operating and maintenance en-gineers, electrical maintenance, mechanics, steamfitters and pipefitte'rs,toolroom employees, timekeepers, factory clerks, relief clerks, andsupervisors in the timekeeping department, technical engineers, drafts-men, truck, drivers, office and clerical employees, watchmen, ' armedguards, supervisory employees above the rank of working groupleaders, and-all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute-a unit apprdpriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by -secret ballot amongthe employees in the appropriate unit who were 'employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.',"The C.I0 and the I A. M.requested that their names appear on the ballot as here-inafter set forth in the Direction of Election:- 476DECISIONS. OF NATIONAL LABOR RELATIONS BOARD " -DIRECTION, OF ELECTION -IBy virtue of and pursuant to the power vested in the National LaborRelations -Board by, Section.9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section, 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3,' it' is herebyDISEC;rED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining ,with Mills Industries,Incorporated, Chicago, Illinois, an election by secret ballot shall 'beconducted as early as possible, but not later than thirty (30) daysfrom the, date of this Direction, under the direction and supervisionof the Regional- Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said. Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay roll period immediatelypreceding the date of this Direction,- including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in' personbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine wliether they desire tobe represented by International Union of Mine, Mill & SmelterWorkers-C. I. 0., or by International Association of Machinists,District No. 8, A. F. of L., for the purposes of collective bargaiining,or by neither."I